Case 5:20-mj-00301-HJB Document 3 Filed 02/21/20 Page 1of5

AO 91 (Rey. 11/11) Criminal Complaint Sheste ART ! \ : 3 » E

UNITED STATES DISTRICT COU eae ve “8 ay. 19

for the Cig
__ Western District of ‘Texas corer “OUR,

TEXAg

United States of America

Vv.
CaseNo. 5:20-MJ-301

DAVID JOHN ONEAL

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 22, 2018 (CTI) & June 14,2018 (CT 2) in the county of BEXAR in the

WESTERN District of TEXAS , the defendant(s) violated:

 

 

Code Section Offense Description
18 USC 134] CT 1: Mail Fraud

18 USC 1343 CT 2: Wire Fraud

Penalties for CT1 and CT2: Max 20 years imprisonment, $250,000 fine,
3 years supervised release, $100 mandatory assessment.

This criminal complaint is based on these facts:

See Attached Affidavit

[Hl Continued on the attached sheet. I.
LE
Compt fainant 's signature
A John A. Cain, USSS, SA

Printed name and title

 

Sworn to before me and signed in my presence.
[_] Sworn to telephonically and signed electronically.

a fice nage LE, (LES

fcr Judge's si sighature
SAN ANTONIO, TX BEMPORAD, U.S. MAGISTRATE JUDGE

Printed name and title

City and state:
Case 5:20-mj-00301-HJB Document3 Filed 02/21/20 Page2of5 |

arth,
& a |
> ohh i
OM TA {
e ust |
wae yy oe
oy, fae

4 Wid
qn) : ang ¥ ' |
~~ AG ‘ wee ot z

 

i
1
1.
4

   
Case 5:20-mj-00301-HJB Document 3 Filed 02/21/20 Page 3 of 5

SEALED

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, John A. Cain, being duly sworn do hereby depose and state that I am a Special ©

Agent with the United States Secret Service (USSS) assigned to the San Antonio Field
Office. I have been a Special Agent of the USSS since April 2002. I have been a law
enforcement officer for approximately eighteen years. As a Special Agent of the United
States Secret Service, I received extensive training on conducting investigations on
violations of Federal law at the Federal Law Enforcement Training Center and the Secret
Service James J. Rowley Training Center. I am assigned to the Secret Service South Texas
Regional Task Force (STRTF) with the objective to aggressively identify and investigate
financial and electronic state and federal criminal violations in the Western District of
Texas.

The statements contained in this affidavit are based on my personal knowledge or
from information that ] have received during the course of his investigation, including
information from financial institutions, witnesses, and others participating in the
investigation. This affidavit does not purport to set forth all of my knowledge or
investigation concerning this case.

The United States Secret Service, is presently investigating the activities of David
J. Oneal, whom I have probable cause to believe has knowingly executed a scheme to
defraud SeaWorld, located in the Western District of Texas in violation of Title 18 United
States Code, Sections 1341 (Mail Fraud) and 1343 (Wire Fraud).

The facts known to me establishing probable cause to believe Oneal committed
mail and wire fraud are as follows:

On 08-15-2018, the Secret Service, San Antonio Field Office, received notification
from the Bexar County District Attorney’s office, advising of a potential fraud. scheme
complaint against David Oneal from SeaWorld of Texas (SeaWorld), based in San
Antonio, Texas.

Senior Special Agent (SSA) John Cain, United States Secret Service began to
investigate this complaint and spoke with representatives of SeaWorld including the Vice
President of Operations. According to those representatives, in April of 2018, SeaWorld
reached out to Oneal and his company, Wildly Creative Marketing to provide a light show
with the use of radio-controlled drones. Oneal advertised on the webpage for Wildly
Creative Marketing that he could provide drone shows for interested organizations. Prior
to agreeing to hire Oneal, SeaWorld requested several items of information from Oneal
including, among other things, proof of insurance, Federal Aviation Administration
(“FAA”) waivers for operations of the drones, and the names and information of the drone
pilots.

On or about May 18, 2018, Oneal emailed to SeaWorld representatives a document
purporting to be a certificate of liability insurance from HISCOX Insurance Company, Inc.
(“HISCOX”), which is an authorized insurer in California. Federal Agents obtained this

 
Case 5:20-mj-00301-HJB Document 3. Filed 02/21/20 Page 4 of 5

SEALED

certificate of liability insurance from SeaWorld and questioned HISCOX whether the
certificate was valid. On December 18, 2019, HISCOX, through counsel, informed federal
agents that the certificate of liability insurance sent by Oneal to SeaWorld was fraudulent,
not valid, and had been altered in several respects.

On or about May 18, 2018, Oneal also emailed to representatives of SeaWorld the
names of the two purported drone flight pilots, their pilot licenses, and Certificates of
Waiver or Authorization issued by the Federal Aviation Administration (FAA) for those
pilots to operate drones. Federal agents have contacted and interviewed both of the named
pilots. Both pilots stated they knew Oneal and had worked with him in the past. However,
both pilots stated that they had not been asked or agreed to conduct a drone show for
SeaWorld. Both pilots stated that they would never work with Oneal again due to bad
business relationships from prior events.

Federal agents also interviewed representatives of the FAA. Those representatives
examined the FAA waivers provided by Oneal to SeaWorld. FAA representatives
affirmatively stated that some of those waivers were fraudulent and had been altered from
expired valid waivers.

According to interviews with SeaWorld representatives, the FAA waivers, identity
of the pilots (and the fact there were pilots willing to conduct the show) and certificate of
liability insurance were all important and material in their decision to hire and pay Oneal
to conduct the SeaWorld drone show. Further, SeaWorld relied upon the documents and
representations made by Oneal in making the decision to hire Oneal and Wildly Creative
Marketing to conduct a drone show at SeaWorld in San Antonio, Texas.

Based upon the representations made by Oneal, on May 22, 2018, SeaWorld caused
a check to be sent to Oneal for $26,160 through a commercial interstate carrier (Federal
Express). That check was cleared on May 25, 2018 and deposited into bank account
controlled by Oneal. On June 14, 2018, SeaWorld sent Oneal a second payment of $18,980
through a wire transfer from a SeaWorld bank account to a bank account controlled by
Oneal. Oneal failed to perform the drone show and has failed to return any of the money
paid by SeaWorld.

SeaWorld representatives stated that SeaWorld would not have paid Oneal if they
had known the FAA waivers and certificate of insurance were fraudulent and the pilots had
never agreed to conduct the drone show.

Your affiant believes that the foregoing facts show probable cause that Oneal

committed felony violations of mail and wire fraud in violation of }§ USC §§ 1341 and
1343. o
fA, Cain
wior Special Agent

United States Secret Service
San Antonio Field Office

   

 

 

 

 
Case 5:20-mj-00301-HJB Document 3 Filed 02/21/20 Page 5of5

Sworn and subscribed before the undersigned this the day of February,

2020 at San Antonio, Texas.
LEE LIP
H J. BEMPORAD
United States Magistrate Judge

 

 
